United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1844
Issued: February 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 5, 2013 appellant, through his attorney, filed a timely appeal from a May 14,
2013 schedule award decision of the Office of Workers’ Compensation Programs’ (OWCP)
hearing representative. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue of this
case.
ISSUE
The issue is whether appellant has more than 20 percent impairment of the left arm for
which he received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that on May 10, 1992
appellant, then a 41-year-old mail processing equipment mechanic, sustained a laceration of the
1

5 U.S.C. § 8101 et seq.

left index and middle fingers and left carpal tunnel syndrome in the performance of duty. He
stopped work intermittently and returned to limited duty on June 27, 1992. Appellant underwent
surgery of the left index and middle fingers. On November 19, 1992 he requested a schedule
award. OWCP granted a schedule award for four percent permanent impairment of the left upper
extremity.
On June 20, 2002 appellant, through counsel, requested an increased schedule award.
In a July 13, 2001 report, Dr. David Weiss, a Board-certified osteopath, advised that
appellant had a 70 percent impairment of the left upper extremity under the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). In a January 19, 2005 report, OWCP’s medical adviser reviewed the medical record.
He opined that appellant had 18 percent impairment of the left upper extremity according to the
fifth edition of the A.M.A., Guides.
OWCP determined that a conflict in medical opinion arose between Dr. Weiss and
OWCP’s medical adviser regarding the extent of appellant’s impairment. It referred appellant to
Dr. Paul Foddai, a Board-certified orthopedic surgeon, for an impartial medical examination. In
a February 14, 2006 report, Dr. Foddai conducted an examination and determined that appellant
had 17.75 percent impairment of the left upper extremity. He reported that appellant reached
maximum medical improvement on December 1, 2004. On October 5, 2006 the medical adviser
reviewed Dr. Foddai’s report and agreed with his opinion and impairment rating.
In an August 9, 2007 decision, OWCP granted a schedule award for 18 percent
impairment of the left upper extremity. Appellant disagreed and requested a hearing through his
attorney, which was held on December 12, 2007. By decision dated March 5, 2008, OWCP’s
hearing representative affirmed the August 9, 2007 schedule award.
In an April 3, 2009 decision,2 the Board set aside OWCP’s August 9, 2007 and March 5,
2008 decisions and remanded the case for further development. It found that Dr. Foddai, the
impartial medical examiner, was improperly selected as he had previously examined appellant.
Therefore, Dr. Foddai’s opinion did not carry special weight.
Following the Board’s remand, OWCP referred appellant to Dr. Stanley Soren, a Boardcertified orthopedic surgeon, to conduct an impartial medical examination. In an October 6,
2009 report, Dr. Soren provided findings on examination and found that appellant had 19 percent
impairment of the left arm under the sixth edition of the A.M.A., Guides. On March 21, 2010
OWCP’s medical adviser reviewed Dr. Soren’s report and agreed with his impairment rating.
In an April 6, 2010 decision, OWCP granted appellant a schedule award for an additional
one percent impairment of the left upper extremity.
Appellant, through his attorney, requested an oral hearing. On July 20, 2010 he changed
his request to a review of the written record. By decision dated October 5, 2010, OWCP’s
hearing representative affirmed the April 6, 2010 schedule award decision.
2

Docket No. 08-1776 (issued April 3, 2009).

2

In a January 12, 2012 decision,3 the Board set aside the October 5, 2010 schedule award
decision finding that OWCP did not meet its obligation to establish that the impartial medical
examiner was properly selected. It remanded the case for selection of another impartial medical
specialist and further development regarding appellant’s entitlement to a schedule award.
On March 26, 2012 OWCP referred appellant, together with the case record and
statement of accepted facts, to Dr. Ernest Tolentino, a Board-certified orthopedic surgeon, for an
impartial medical examination to resolve the conflict in medical opinion.
In an April 30, 2012 memorandum, the claims examiner stated that Dr. Tolentino called
OWCP, but the claims examiner did not speak to him.
By letter dated May 3, 2012, OWCP advised Dr. Tolentino to conduct a referee
examination in order to resolve a conflict between appellant’s treating physician, Dr. Weiss, and
the medical adviser. It also informed him of the requirements for him to remain impartial during
the examination process.
In a May 2, 2012 report, Dr. Tolentino reviewed an accurate history of the May 10, 1992
employment injury and appellant’s records, including the statement of accepted facts.
Examination of appellant’s left upper extremity revealed a normal contour except at the palmar
aspect of the left hand where there was atrophy of the distal aspect of the left second and third
fingers and thenar eminence. Dr. Tolentino observed healed surgical scars at the index and
middle fingers and a healed laceration along the ulnar aspect of the left middle finger. He also
noted hypersensitivity to touch and weakness of pinch and grasp. Examination of the left wrist
was normal with full range of dorsiflexion, palmar flexion and radial and ulnar deviations.
Tinel’s sign at the left wrist was positive. Range of motion of the left index finger revealed full
extension of the metacarpophalangeal (MP), proximal interphalangeal (PIP) and distal
interphalangeal (DIP) joints. Flexion of the MP and PIP joints was to 90 degrees and the DIP
joint was to 15 degrees. Range of motion of the left middle finger revealed flexion of the MP
and PIP joints to 90 degrees and of the DIP joint to 15 degrees. Dr. Tolentino stated that
appellant reached maximum medical improvement.
According to the sixth edition of the A.M.A., Guides, Table 15-31 on page 470, for finger
range of motion, appellant had 25 and 27 percent digit impairment for the left second and third
fingers. Utilizing Table 15-12 on page 421, Dr. Tolentino stated that appellant had 5 percent
digit impairment for each for a total of 10 percent upper extremity impairment. He also
referenced Table 15-17 on page 427 and Table 15-11 on page 420 to determine that 10 percent
digit loss equaled 2 percent loss of the hand, which equaled 4 percent loss of the hand for two
digits. Regarding appellant’s accepted carpal tunnel syndrome, Dr. Tolentino referenced Table
15-23 on page 449 and determined that appellant had eight percent left upper extremity
impairment. He concluded that appellant had a total of 22 percent total impairment of the left
upper extremity.
In a May 29, 2012 report, Dr. Henry Magliato, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record. He concurred with Dr. Tolentino’s
3

Docket No. 11-605 (issued January 12, 2012).

3

opinion that appellant had 10 percent impairment for his two digits, 8 percent impairment for left
carpal tunnel syndrome and 4 percent impairment for digital nerve involvement. Dr. Magliato
determined, however, that Dr. Tolentino did not utilize the Combined Values Chart on page 604.
He explained that Dr. Tolentino combined the percentages of 10, 8 and 4 to total 22 percent, but
according to the Combined Values Chart on page 604 appellant had a total of 20 percent
permanent impairment of the left upper extremity.
In a letter dated June 27, 2012, OWCP requested clarification from Dr. Tolentino
concerning his calculations under the A.M.A., Guides and whether he agreed with the medical
adviser’s reference to use the Combined Values Chart on page 604.
In a July 13, 2012 report, Dr. Tolentino stated that, upon review of his calculation, it was
evident that he did not use the Combined Values Chart and that the medical adviser was correct.
Under the Combined Values Chart, he concluded that appellant had 20 percent impairment of the
left upper extremity.
On October 26, 2012 OWCP granted appellant a schedule award for 20 percent
impairment of the left arm as a result of the accepted May 10, 1992 employment injuries.
By letter dated November 15, 2012, counsel requested a telephone hearing. By letter
dated March 21, 2013, he requested that the scheduled telephone hearing be changed to an
examination of the record.
In a decision dated May 14, 2013, OWCP’s hearing representative affirmed the
October 26, 2012 decision as modified. He affirmed the 20 percent impairment rating but
determined that appellant was entitled to compensation at the augmented rate of 75 percent rather
than the statuary rate of 66 2/3 percent.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.5
Under the six edition, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

4

(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.8
ANALYSIS
OWCP accepted appellant’s claim for a laceration of the left index and middle fingers
and left carpal tunnel syndrome. Appellant filed a claim for a schedule award. In a July 31,
2001 report, Dr. Weiss, appellant’s treating physician, opined that appellant had 70 percent
impairment of the left upper extremity. In a January 19, 2005 report, OWCP’s medical adviser
determined that appellant had 18 percent impairment of the left upper extremity. OWCP found
that a conflict in medical opinion arose between appellant’s treating physician and the medical
adviser. It referred appellant to an impartial medical examiner to resolve the conflict in medical
opinion. The Board finds that OWCP properly determined that a conflict in medical opinion
existed between appellant’s treating physician and OWCP’s referral physician.
In a May 2, 2012 report, Dr. Tolentino, the impartial medical examiner, reviewed
appellant’s records, including the statement of accepted facts and provided findings on
examination. He determined that, according to the sixth edition of the A.M.A., Guides, Table
15-31 on page 470 for finger range of motion, appellant had 25 and 27 percent digit impairment
for the left second and third fingers. Utilizing Table 15-12 on page 421, Dr. Tolentino stated that
appellant had 5 percent digit impairment for each for a total of 10 percent upper extremity
impairment. He also referenced Table 15-17 on page 427 and Table 15-11 on page 420 to
determine that 10 percent digit loss equaled 2 percent loss of the hand, which equaled 4 percent
loss for two digits. Regarding appellant’s accepted carpal tunnel syndrome, Dr. Tolentino
referenced Table 15-23 on page 449 and determined that appellant had eight percent left upper
extremity impairment. He concluded that appellant had a 22 percent total impairment of the left
upper extremity and had reached maximum medical improvement. In a July 13, 2012
supplemental report, Dr. Tolentino reported that he should have used the Combined Values Chart
on page 604 and determined that according to that chart appellant had a total of 20 percent
impairment of the left upper extremity.
The Board finds that Dr. Tolentino was properly selected as the impartial medical
specialist to resolve the issue of extent and degree of any employment-related impairment.
Dr. Tolentino’s opinion constitutes the special weight of the medical evidence. He reviewed the
medical record and provided findings on examination.
Dr. Tolentino provided a
well-rationalized opinion and calculation under the sixth edition of the A.M.A., Guides and
6

A.M.A., Guides 405-419.

7

Id. at 521.

8

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

determined that appellant had a total of 20 percent impairment of the left upper extremity. His
opinion is entitled to special weight and represents the weight of the medical evidence.
The Board finds that Dr. Magliato, OWCP’s medical adviser, properly reviewed the
record on May 29, 2012 and determined that appellant had 20 percent impairment of the left
upper extremity in accordance with the sixth edition of the A.M.A., Guides.
On appeal, counsel alleges that OWCP made two mistakes relative to the referee medical
examination. He stated that it was clear from Dr. Tolentino’s May 2, 2012 impartial medical
report that he had contact with the district office. Counsel contended that Dr. Tolentino’s
opinion should be disregarded and the case referred to a new referee examiner. If found proper,
he contends that Dr. Tolentino’s report was not well reasoned and did not comply with the sixth
edition of the A.M.A., Guides. The Board notes that, although Dr. Tolentino’s office contacted
the district office by telephone on April 30, 2012, the record reveals that the claims examiner did
not speak to Dr. Tolentino. OWCP responded to Dr. Tolentino by letter dated May 3, 2012 in
accordance with OWCP procedures. Accordingly, the Board finds that Dr. Tolentino did not
have any improper contact with OWCP such that his opinion is tainted.
Appellant did not submit sufficient medical evidence to establish that he sustained greater
than 20 permanent impairment of the left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to greater than 20 percent impairment of the
left upper extremity, for which he received a schedule award.

6

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

